October 14, 2016 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Kaskad Corp. Registration Statement on Form S-1/A Filed September 28, 2016 File No. 333-212891 Ladies and Gentlemen: This letter sets forth the responses of Kaskad Corp. (the “Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of October 13, 2016. General 1.
